Citation Nr: 1700334	
Decision Date: 01/06/17    Archive Date: 01/13/17

DOCKET NO.  12-31 236	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a higher initial rating for coronary artery disease, status post coronary artery bypass graft.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from August 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  A June 2016 rating decision increased the evaluation from 10 percent to 30 percent disabling effective February 11, 2016.  Subsequently, the RO in Montgomery, Alabama forwarded the appeal to the Board.

The Veteran indicated in his October 2012 VA Form 9 that he wished to testify at a Board videoconference hearing.  A September 2016 correspondence informed the Veteran that he had been scheduled for a videoconference hearing on November 8, 2016 at the RO in Montgomery, Alabama.  In a letter dated the day of the scheduled hearing, the Veteran requested to withdraw his appeal and, accordingly, did not appear at the hearing.  Hence, the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d), (e) (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

In November 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  They must include the name of the veteran, the name of the claimant or appellant if other than the veteran (e.g., a veteran's survivor, a guardian, or a fiduciary appointed to receive VA benefits on an individual's behalf), the applicable Department of Veterans Affairs file number, and a statement that the appeal is withdrawn.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal.  38 C.F.R. § 20.204(b)(1).

In the November 2016 correspondence, the Veteran wrote, "After discussion with my representative and reviewing the rating criteria for [coronary artery disease], I am satisfied with the 30% evaluation currently assigned and withdraw my claim for an increased rating."  The Veteran also printed and signed his name, and included his claims file number.  As the Veteran's statement met the regulatory criteria for withdrawal, 38 C.F.R. § 20.204(b)(1), and was expressed in explicit, unambiguous language evidencing a full understanding of the consequences of such action, the Board finds that his withdrawal became effective upon recepit at the Board.  See 38 C.F.R. § 20.204(b)(3); DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).

Hence, in the present case, the appellant has withdrawn this appeal and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.




ORDER

The appeal is dismissed.






		
GAYLE E. STROMMEN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


